Citation Nr: 0125524	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-14 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, left knee, postoperative total knee replacement, 
secondary to service-connected residuals, perforating gunshot 
wound right leg with muscle injury Group XI and XII, and 
residuals, fracture, right fibula, with degenerative joint 
disease right knee, status post gunshot wound, postoperative 
total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty service from November 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO denied the veteran's claim 
of entitlement to service connection for degenerative joint 
disease, left knee, secondary to service-connected residuals, 
perforating gunshot wound right leg with muscle injury Group 
XI and XII, and residuals, fracture, right fibula, with 
degenerative joint disease right knee, status post gunshot 
wound, postoperative total knee replacement.  The Board has 
determined that the issue is more accurately characterized as 
stated on the cover page of this decision.  


REMAND

In February 2000, the RO denied the veteran's claim as not 
well grounded.  The Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Moreover, new regulations have recently been adopted which 
implement the provisions of the VCAA.  In this regard, 
38 C.F.R. § 3.159(c)(4) now provides the authority for 
requesting medical examinations and/or opinions.  In this 
regard, although an examination was not conducted for the 
specific reason of ascertaining a relationship between the 
claimed disability and the service connected disability, it 
would appear that there is sufficient information of record 
to warrant such an examination.

Finally, in September 2001, the Board received medical 
reports and X-rays from the veteran (the veteran asserts that 
the submitted X-rays are his left knee X-rays from 1997).  
This evidence was received subsequent to the issuance of the 
May 2000 statement of the case (SOC).  A supplemental 
statement of the case (SSOC) has not been issued.  
Furthermore, the appellant did not submit a written waiver of 
initial consideration of the new evidence by the originating 
agency, and it does not appear that this evidence has been 
reviewed by the originating agency.  See 38 C.F.R. 
§ 20.1304(a), (c) (2000).  In this respect, regulations 
provide that any pertinent evidence which is accepted by the 
Board must be referred to the originating agency for review 
and preparation of a SSOC, unless this procedural right is 
waived by the appellant.  See id.  Given the foregoing, and 
as it appears that the evidence received in September 2001 is 
pertinent to the issue in appellate status, the Board is 
required to take action pursuant to 38 C.F.R. § 20.1304(c) to 
ensure preliminary consideration by the originating agency.  




Therefore, this case is REMANDED for the following action:

1.  The RO should determine whether the 
notice and duty to assist provisions of 
the VCAA have been complied with to 
include consideration of the newly 
adopted regulations implementing VCAA.  

2.  The veteran should be examined by a 
specialist in orthopedic disorders in 
order to ascertain whether his left knee 
disability was caused by or aggravated by 
the service connected disability 
involving the right leg.  The claims 
folder must be made available to the 
examiner for review.  Specifically, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the service connected right lower 
extremity disability was the direct cause 
of the arthritis involving the left knee.  
If not a direct cause, the examiner 
should indicate whether it is at least as 
likely as not that the left knee 
disability was made more severe because 
of the service connected right lower 
extremity disability.  The reasoning 
behind the opinions should be fully set 
forth.  

3.  Thereafter, if it is otherwise 
determined that there has been compliance 
with VCAA and implementing regulations, 
the RO should review the record, to 
include the evidence received by the 
Board in September 2001 without a waiver 
of originating agency review, and 
determine whether entitlement to service 
connection for degenerative joint 
disease, left knee, postoperative total 
knee replacement, secondary to service-
connected residuals, perforating gunshot 
wound right leg with muscle injury Group 
XI and XII, and residuals, fracture, 
right fibula, with degenerative joint 
disease right knee, status post gunshot 
wound, postoperative total knee 
replacement, by way of secondary service 
connection, is in order.  If the decision 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_______________________________
C. W. SYMANSKI
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

